PER CURIAM.
The action is brought to recover damages for delay in -forwarding the plaintiff’s baggage from Brockton, Mass., to New York City. By reason of such delay it was shown by the plaintiff that he was unable to fulfill an engagement in Pittsburg, Pa. The contract he put in evidence showed that the salary he was to receive for the week’s engagement he was compelled to lose was $250. The trial.justice gave damages in the sum of $100. There is nothing in the record to warrant a finding in such an amount. Judgment reversed, and new trial ordered, with costs to appellant to abide .the event.